Case: 16-17014    Date Filed: 11/20/2017   Page: 1 of 2


                                                               [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 16-17014
                              Non-Argument Calendar
                            ________________________

                    D.C. Docket No. 3:15-cr-00005-CAR-CHW-1

UNITED STATES OF AMERICA,

                                                                    Plaintiff-Appellee,

versus

MARCUS PORTER,
a.k.a. Dirt,

                                                               Defendant-Appellant.
                            ________________________

                     Appeal from the United States District Court
                         for the Middle District of Georgia
                           ________________________

                                 (November 20, 2017)

Before MARTIN, JULIE CARNES and JILL PRYOR Circuit Judges.

PER CURIAM:

         The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced
               Case: 16-17014     Date Filed: 11/20/2017    Page: 2 of 2


if it was made knowingly and voluntarily); United States v. Grinard-Henry, 399

F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver of

the right to appeal difficult or debatable legal issues).




                                            2